Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements entered on October 29th, 2021 and August 1st, 2022 have been considered.  A copy of the cited statement(s) including the notation indicating its respective consideration is attached for the Applicant's records.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, subject matter eligibility is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a mobile support system (i.e., a machine) in claims 1-7, a computer implemented method (i.e., a process) in claims 8-14 and a non-transitory computer readable medium (i.e. a manufacture) in claim 15-20.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
1. A mobile support system for providing wagering game play to a plurality of mobile devices, the mobile support system comprises: 
a memory storing ball call information generated for an instance of a bingo game and a pay table associated with a bingo-based wagering game; 
at least one processor; 
a first game source server component, executed by the at least one processor, configured to generate and store, in the memory, the ball call information for the instance of the bingo game; 
a first game source adapter component, executed by the at least one processor, configured to: 
registering a first mobile device with the first game source server, causing the first game source server component to transmit the ball call information for the instance of the bingo game to the first game source adapter component; and 
a resolution platform, executed by the at least one processor, configured to: 
receive a play request associated with the first mobile device, the play request including a wager amount and representing placement of a wager for an instance of game play; 
identify a bingo card for the instance of game play; 
receive current ball call data from the first game source adapter component; 
determine an outcome of the instance of game play by evaluating the bingo card based on the current ball call data and the pay table, the outcome identifying an award amount associated with the instance of game play; and 
transmitting an outcome message to a game host server, the outcome message causes the award amount to be awarded during display of the instance of game play on the first mobile device.  

The claim elements underlined above, concern Mental processes performable by the human mind including observation and judgement as well as Certain Methods of Organizing Human Activity including commercial or legal interactions and managing personal behavior or relationships involving following rules or instructions that have been identified by the courts as an Abstract Idea because they describe a set of rules.
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and  generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on mobile device(s), a memory, processor(s) and a game host server it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other network connected devices such as generic computers,  smart phones, game consoles, and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including mobile device(s), a memory, processor(s) and a game host server amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s specification Paragraphs [0045], [0061]-[0064], [0075], [0081], [0126]). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Paragraphs [0045], [0061]-[0064], [0075], [0081], [0126]).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the applicant's invention as found in their specification as originally filed.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 2-20 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newton et al (US 2015/0235507).


Claim 1: Newton teaches a mobile support system for providing wagering game play to a plurality of mobile devices (Newton Paragraphs [0016]-[0017]; Figure 2; Elements 202a-202n), the mobile support system comprises: 
a memory storing ball call information generated for an instance of a bingo game and a pay table associated with a bingo-based wagering game (Newton Paragraphs [0027], [0098], [0101], [0105], [0124]); 
at least one processor (Paragraphs [0165]-[0166]); 
a first game source server component, executed by the at least one processor, configured to generate and store, in the memory, the ball call information for the instance of the bingo game (Newton Paragraphs [0040], [0043], [0059], [0097]); 
a first game source adapter component, executed by the at least one processor(Newton Paragraphs [0165]-[0166]; Figure 7), configured to: 
registering a first mobile device with the first game source server, causing the first game source server component to transmit the ball call information for the instance of the bingo game to the first game source adapter component(Newton Paragraphs [0019], [0046], [0106]; Figure 7); and 
a resolution platform, executed by the at least one processor (Newton Paragraphs [0165]-[0166]), configured to: 
receive a play request associated with the first mobile device, the play request including a wager amount and representing placement of a wager for an instance of game play (Newton Paragraphs [0017], [0096], [0097]); 
identify a bingo card for the instance of game play (Newton Paragraphs [0020], [0096], [0097], [0103]); 
receive current ball call data from the first game source adapter component (Newton Paragraphs [0020], [0097], [0106]); 
determine an outcome of the instance of game play by evaluating the bingo card based on the current ball call data and the pay table, the outcome identifying an award amount associated with the instance of game play(Newton Paragraphs [0097]-[0101]); and 
transmitting an outcome message to a game host server, the outcome message causes the award amount to be awarded during display of the instance of game play on the first mobile device(Newton Paragraphs [0102], [0106]; Figures 6, 7).  

Claim 4: Newton teaches the mobile support system of claim 1, wherein the resolution platform is further configured to assign the first mobile device to the first game source adapter upon receiving the play request associated with the first mobile device (Newton Paragraphs [0055]-[0056]; Figure 2).  

Claim 5: Newton teaches the mobile support system of claim 1, wherein the play request associated with the first mobile device is received from a game host server that provides the bingo-based wagering game to a player via a player application executing on the first mobile device (Newton Paragraphs [0036], [0050], [0055]-[0056]; Figure 2).  

Claim 6: Newton teaches the mobile support system of claim 1, wherein the first mobile device is one of a personal computing device of a player, a personal mobile computing device of the player, and a mobile computing device provided to the player by an operator of a wagering venue (Newton Paragraphs [0036], [0050], [0051]).  

Claim 7: Newton teaches the mobile support system of claim 1, wherein the resolution platform is further configured to randomly generate a bingo card for the instance of game play (Newton Paragraphs [0020], [0039]-[0040], [0096]-[0098]).  

Claim 8: Newton teaches a computer-implemented method for providing wagering game play to a plurality of mobile devices (Newton Paragraphs [0016]-[0017]; Figure 2; Elements 202a-202n), the method comprising: 
executing a first game source server and a first game source adapter paired with the first game source server, the first game source server is configured to generate ball call information associated with an instance of a bingo game (Newton Paragraphs [0040], [0043], [0059], [0097]); 
executing a resolution platform (Newton Paragraphs [0165]-[0166]) that is configured to: 
assign a first mobile device with the first game source adapter, thereby causing the first game source adapter to receive ball call information from the first game source server (Newton Paragraphs [0019], [0046], [0106]; Figure 7); 
receive the ball call information for the instance of the bingo game (Newton Paragraphs [0020], [0097], [0106]);
generate a bingo card for a play request received from the first mobile device (Newton Paragraphs [0020], [0039]-[0040], [0096]-[0098]); 
evaluate the bingo card based on the ball call information and a pay table that identifies winning patterns associated with the wagering game (Newton Paragraphs [0097]-[0101]);
determine an outcome of the play request based on the evaluation of the bingo card (Newton Paragraphs [0097]-[0101]); and 
transmit the outcome of the play request for delivery to the first mobile device (Newton Paragraphs [0102], [0106]; Figures 6, 7).  

Claim 11: Newton teaches the method of claim 8 further comprising assigning the first mobile device to the first game source adapter when establishing an initial gaming request from the first mobile device (Newton Paragraphs [0055]-[0056]; Figure 2).  

Claim 12: Newton teaches the method of claim 8 , wherein the play request associated with the first mobile device is transmitted from a game host server that provides mobile game play to the plurality of mobile devices (Newton Paragraphs [0016]-[0017]; Figure 2; Elements 202a-202n).  

Claim 13: Newton teaches the method of claim 8, wherein the first mobile device is a personal mobile computing device of the player, the first mobile device executing a player app that provides the wagering game play to a player (Newton Paragraphs [0036], [0050], [0051]).  

Claim 14: Newton teaches the method of claim 8, wherein generating a bingo card comprises randomly generating a bingo card after receiving a play request associated with the first mobile computing device (Newton Paragraphs [0020], [0039]-[0040], [0096]-[0098]).  

Claim 15: Newton teaches a non-transitory computer-readable medium, readable by at least one processor and comprising instructions stored thereon(Newton Paragraphs [0027], [0098], [0101], [0105], [0124]) that, when executed, causes the at least one processor to: 
initialize a first game source server and a first game source adapter paired with the first game source server, the first game source server is configured to generate ball call information associated with an instance of a bingo game, the first game source adapter is configured to act as a proxy for a plurality of mobile devices with the first game source server (Newton Paragraphs [0019], [0046], [0106]; Figure 7); 
assign a first mobile device with the first game source adapter, thereby causing the first game source adapter to receive ball call information from the first game source server (Newton Paragraphs [0019], [0046], [0106]; Figure 7); 
receive the ball call information for the instance of the bingo game (Newton Paragraphs [0020], [0097], [0106]); 
select, from a pool of randomly generated bingo cards, a bingo card for a play request received from the first mobile device (Newton Paragraphs [0020], [0039]-[0040], [0096]-[0098]); 
evaluate the bingo card based on the ball call information and a pay table that identifies winning patterns associated with the wagering game (Newton Paragraphs [0097]-[0101]); 
determine an outcome of the play request based on the evaluation of the bingo card (Newton Paragraphs [0097]-[0101]); and 
transmit the outcome of the play request for delivery to the first mobile device (Newton Paragraphs [0102], [0106]; Figures 6, 7).  

Claim 18: Newton teaches the non-transitory computer-readable medium of claim 15, wherein the instructions further cause the at least one processor to assign the first mobile device to the first game source adapter if the first mobile device is currently not assigned to any game source adapter (Newton Paragraphs [0055]-[0056]; Figure 2).  

Claim 19: Newton teaches the non-transitory computer-readable medium of claim 15, wherein the play request associated with the first mobile device is transmitted from a game host server that provides mobile game play to the plurality of mobile devices (Newton Paragraphs [0016]-[0017]; Figure 2; Elements 202a-202n). 
 
Claim 20: Newton teaches the non-transitory computer-readable medium of claim 15, wherein the first mobile device is a personal mobile computing device of the player, the first mobile device executing a player app that provides the wagering game play to a player (Newton Paragraphs [0036], [0050], [0051]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 9-10, and 16-17  are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al (US 2015/0235507) as applied to at least claims 1, 4-8, 11-15, and 18-20 and further in view of Gerson et al (US 2010/0229108)

Claim 2: The combination of Newton & Gerson teaches the mobile support system of claim 1, wherein the first game source adapter component is configured with a predefined maximum number of supported devices (Gerson Paragraph [0064], [0072]).  
		Newton teachers the invention as presented above and including the use of load balancers to dynamical adjust the number of game servers based on the client demands (Newton Paragraph [0055], [0056]).  While Newton does not explicitly describe limiting the number of clients per server and utilizing the same to determine when to activate addition servers Gerson teaches that these features were known elements in an analogous game management system concerned with load balancing (Gerson Paragraph [0064], [0072]).  It would have been obvious to one of ordinary skill before the earliest effective filing date of the claimed invention to have utilized a maximum number of players per server and current number of users as a trigger to activate or deactivate additional game servers as taught by Gerson in the invention of Newton in order to provide the predictable and expected result of enabling load balancing features that react to client demands in addition to network latency concerns.

Claim 3: The combination of Newton & Gerson teaches the mobile support system of claim 2, wherein the resolution platform is further configured to: 
receive a play request associated with a second mobile device(Newton Paragraph [0055], [0056] & Gerson Paragraph [0064], [0072]); 
determine that the first game source adapter component is currently supporting the predefined maximum number of supported devices(Gerson Paragraph [0064], [0072]); 
in response to the determination that the first game source adapter component is currently supporting the predefined maximum number of supported devices, execute a second game source server component and a second game source adapter component(Gerson Paragraph [0064], [0072]); and 
assign the second mobile device to the second game source adapter(Gerson Paragraph [0064], [0072]).  

Claim 9: The combination of Newton & Gerson teaches the method of claim 8, wherein the first game source adapter is configured with a predefined maximum number of supported devices (Gerson Paragraph [0064], [0072]).  

Claim 10: The combination of Newton & Gerson teaches the method of claim 9 further comprising: 
receiving a play request associated with a second mobile device (Newton Paragraph [0055], [0056] & Gerson Paragraph [0064], [0072]);
spawning a second game source server and a second game source adapter when the first game source adapter has exceeded a maximum number of supported devices (Gerson Paragraph [0064], [0072]); and 
assigning the second mobile device to the second game source adapter (Gerson Paragraph [0064], [0072]).  


Claim 16: The combination of Newton & Gerson teaches the non-transitory computer-readable medium of claim 15, wherein the first game source adapter is configured with a predefined maximum number of supported devices (Gerson Paragraph [0064], [0072]).  

Claim 17: The combination of Newton & Gerson teaches the non-transitory computer-readable medium of claim 16, wherein the instructions further cause the at least one processor to: 
receive a play request associated with a second mobile device (Newton Paragraph [0055], [0056] & Gerson Paragraph [0064], [0072]); 
initialize a second game source server and a second game source adapter when the first game source adapter has exceeded a maximum number of supported devices(Gerson Paragraph [0064], [0072]); and 
assign the second mobile device to the second game source adapter(Gerson Paragraph [0064], [0072]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451. The examiner can normally be reached M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715